 

Exhibit 10.1

 

EXECUTION

 



 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

PACOLET TRINITY 223 PARTNERS, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

DATED AS OF OCTOBER 13, 2016

 



 



 

 

 



 

TABLE OF CONTENTS

    Page       Section 1.         Definitions. 1     Section 2.
        Organization of the Company 11     2.1        Name 11 2.2        Place
of Registered Office; Registered Agent 11 2.3        Principal Office 11 2.4
       Filings 11 2.5        Term 11 2.6        Expenses of the Company; Member
Reimbursement 11     Section 3.        Purpose 12     Section 4.
       Intentionally Omitted. 12     Section 5.        Capital Contributions and
Capital Accounts. 12     5.1        Initial Capital Contributions 12 5.2
       Additional Capital Contributions 12 5.3        Return of Capital
Contribution 15 5.4        No Interest on Capital 15 5.5        Capital Accounts
15 5.6        New Members 15 5.7        No Further Capital Contributions 15    
Section 6.        Distributions. 16     6.1        Distribution of Distributable
Funds 16     Section 7.        Allocations. 16     7.1        Allocations of Net
Income and Net Losses 16 7.2        Allocation of Net Income and Net Losses in
Liquidation 16 7.3        Mandatory Allocations 16 7.4        Tax Allocations 18
    Section 8.        Books, Records, Tax Matters and Bank Accounts. 19     8.1
       Books and Records 19

 

 i 

 

 

8.2        Reports and Financial Statements 19 8.3        Tax Matters Member 19
8.4        Bank Accounts 20 8.5        Tax Returns 20 8.6        New Partnership
Audit Rules

20

    Section 9.        Management and Operations. 21     9.1        Management 21
9.2        Property Management Agreement 23 9.3        Annual Business Plan;
Annual Budget 23 9.4        Other Activities 24 9.5        Limitation on Actions
of Members; Binding Authority 24 9.6        Foreign Corrupt Practices Act 25
9.7        Prohibited Persons, Patriot Act and Anti-Money Laundering 25 9.8
       Bad Conduct of Administrative Member; Removal Procedure 26     Section
10.      Confidentiality. 25     Section 11.      Representations and
Warranties. 27     11.1        In General 27 11.2        Representations and
Warranties 27 11.3        Representations and Warranties of PME 31     Section
12.      Sale, Assignment, Transfer or other Disposition. 32     12.1
       Prohibited Transfers 32 12.2        Permitted Transfers 32 12.3
       Admission of Transferee 33 12.4        Withdrawals; Liquidations 33 12.5
       Offering Member Sale Right 33 12.6        Buy-Sell Election. 36    
Section 13.      Dissolution. 39     13.1        Limitations 39 13.2
       Exclusive Events Requiring Dissolution 39 13.3        Liquidation 39
13.4        Continuation of the Company 40

 

 ii 

 

 

Section 14.        Indemnification. 40     14.1        Exculpation of Members 40
14.2        Indemnification by Company 40 14.3        General Indemnification by
the Members 41     Section 15.        Miscellaneous. 41     15.1        Notices
41 15.2        Governing Law 43 15.3        Successors 43 15.4        Pronouns;
Construction 43 15.5        Table of Contents and Captions Not Part of Agreement
43 15.6        Severability 43 15.7        Counterparts 43 15.8        Entire
Agreement and Amendment 43 15.9        Further Assurances 44 15.10      No Third
Party Rights 44 15.11      Incorporation by Reference 44 15.12      Limitation
on Liability 44 15.13      Remedies Cumulative 44 15.14      No Waiver 44
15.15      Limitation On Use of Names 45 15.16      Publicly Traded Partnership
Provision 45 15.17      Public Announcements 45 15.18      No Construction
Against Drafter 45

 



Exhibit A Initial Capital Contributions Exhibit B Major Decisions Exhibit C
Property Description Exhibit D 2016 Annual Budget

 

 iii 

 

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
PACOLET TRINITY 223 PARTNERS, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of PACOLET TRINITY 223 PARTNERS, LLC, a
Delaware limited liability company (this “Agreement”) is made and entered into
and is effective as of October 13, 2016, by and among PACOLET MULTI-FAMILY
HOLDINGS, LLC, a Delaware limited liability company (“PME”), TPH 223 N 8TH
INVESTOR LLC, a Delaware limited liability company (“TPH”). Capitalized terms
used herein shall have the meanings ascribed to such terms in this Agreement.

 

WITNESSETH:

 

In consideration of the agreements and covenants set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.          Definitions. As used in this Agreement:

 

“2015 Budget Act” means the Bipartisan Budget Act of 2015.

 

“Act” shall mean the Delaware Limited Liability Company Act (currently
Chapter 18 of Title 6 of the Delaware Code), as amended from time to time.

 

“Additional Capital Contributions” shall have the meaning provided in
Section 5.2(a).

 

“Administrative Member” shall mean the Member charged with administering the
day-to-day operations of the Company in accordance with the terms hereof, as
such Administrative Member may be replaced pursuant to the terms of Section 9.8.
The initial Administrative Member shall be PME.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
applicable calendar year after (i) crediting such Capital Account with any
amounts which such Member is deemed to be obligated to restore pursuant to
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debiting such
Capital Account by the amount of the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided that, for the avoidance of doubt,
each of PME, TPH and the Company shall not be deemed to be Affiliates of each
other by virtue of this Agreement, the other agreements contemplated hereby, or
the transactions contemplated hereby and thereby.

 

 

 



 

“Agreed Upon Value” shall mean the fair market value (net of any debt then
outstanding) agreed upon pursuant to a written agreement between the Members of
property contributed by a Member to the capital of the Company, which shall for
all purposes hereunder be deemed to be the amount of the Capital Contribution
applicable to such property contributed.

 

“Agreement” shall mean this Limited Liability Company Agreement, as amended from
time to time.

 

“Annual Business Plan” shall have the meaning provided in Section 9.3.

 

“Annual Budget” shall have the meaning provided in Section 9.3.

 

“Approval Item” shall have the meaning provided in Section 9.3.

 

“Approved Budget” shall mean any Annual Budget duly approved by the Members in
accordance with this Agreement.

 

“Approved Business Plan” shall mean any Annual Business Plan duly approved by
the Members in accordance with this Agreement.

 

“Assumed Gross Property Value” shall mean a single amount chosen by the Offering
Member (in connection with a Forced Sale Election) or the Triggering Member (in
connection with a Buy-Sell Election), as the assumed gross value of the Property
in determining the Membership Interest Price.

 

“Bad Conduct” means, with respect to a Person, acts or omissions of the Person
constituting gross negligence, fraud, criminal conduct constituting a felony for
which the Person is charged by competent governmental authority or convicted by
a court of competent jurisdiction (but only if such felony has a material
adverse effect on the financial condition of the Company or any Company
Subsidiary or on the value of the Property), a material breach of this Agreement
(if the breach continues for more than ten (10) Business Days after a Member
gives the Person a written notice specifying the breach), or a material
violation of law. Notwithstanding the foregoing to the contrary, if any alleged
material breach of this Agreement is attributable to the action or inaction of
the Property Manager (including, without limitation, in respect of preparation
and delivery of the Annual Business Plan, Annual Budget, and other reporting and
financial statements) and the Property Manager is not an Affiliate of the
Administrative Member, such action or inaction shall not be imputed to the
Administrative Member provided that the Administrative Member is using
commercially reasonable efforts to cause the Property Manger to take such action
or forgo taking such action, including, subject to the Major Decisions
hereunder, terminating the Property Manager in accordance with the terms of the
applicable property management agreement.

 

“Bad Conduct Notice” shall have the meaning provided in Section 9.8.

 



 2 

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized to do business and are not required by law or
executive order to close in New York, New York, or South Carolina.

 

“Buying Member” shall have the meaning provided in Section 12.6(b).

 

“Buy-Sell Closing” shall have the meaning provided in Section 12.6(b).

 

“Buy-Sell Closing Date” shall have the meaning provided in Section 12.6(b).

 

“Buy-Sell Default” shall have the meaning provided in Section 12.6(d).

 

“Buy-Sell Election” shall have the meaning provided in Section 12.6(a).

 

“Buy-Sell Election Period” shall have the meaning provided in Section 12.6(a).

 

“Buy-Sell Notice” shall have the meaning provided in Section 12.6(a).

 

“Calling Member” shall have the meaning provided in Section 5.2(a).

 

“Capital Account” shall have the meaning provided in Section 5.5.

 

“Capital Call” shall have the meaning provided in Section 5.2(a).

 

“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company.

 

“Capital Request Notice” shall have the meaning provided in Section 5.2(a).

 

“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions) plus
any released Reserves, less the following payments and expenditures (i) all
payments of operating expenses of the Company, (ii) all payments of principal
of, interest on and any other amounts due with respect to indebtedness
(including, without limitation, Reserves), leases or other commitments or
obligations of the Company (including loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures and (iv) all sums
expended by the Company which are otherwise capitalized.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 



 3 

 

 

“Company” shall mean Pacolet Trinity 223 Partners, LLC, a limited liability
company organized under the Act.

 

“Company Minimum Gain” shall have the meaning given to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Company Property” shall mean any assets owned by the Company, including,
without limitation, the Property.

 

“Company Subsidiaries” shall mean all Subsidiaries of the Company.

 

“Confidential Information” shall have the meaning provided in Section 10(a).

 

“Contributing Member” shall have the meaning provided in Section 5.2(a)(i).

 

“Contributing Percentage Interest” shall have the meaning provided in
Section 5.2(a)(i).

 

“Contribution Notice” shall have the meaning provided in Section 5.2(a)(i).

 

“Control” (or words of similar import, whether or not capitalized) shall mean
with respect to any Person means the possession, directly or indirectly, of the
power to decide, affirmatively (by direction) or negatively (by veto), the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise. The words “Controlling”, “Controlled by”
and under common “Control” shall have correlative meanings.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the United States Department of Labor applicable to the Index Area
that includes the Properties (All Items) (1982-1984 = 100), or any successor
index thereto as such successor index may be appropriately adjusted to establish
substantial equivalence with the Consumer Price Index, or if the Consumer Price
Index ceases to be published and there is no successor thereto, such other index
as shall be approved by the Members.

 

“Default Contribution” shall have the meaning provided in Section 5.2(a)(ii).

 

“Default Loan” shall have the meaning provided in Section 5.2(a)(i).

 

“Default Loan Rate” shall have the meaning provided in Section 5.2(a)(ii).

 

“Deposit” shall mean a deposit of ten percent (10%) of the applicable Membership
Interest Price to be delivered to, and held by, an escrow agent reasonably
acceptable to the Members in connection with a ROFO Sale or a Buy-Sell Election,
as applicable.

 

“Depreciation” shall mean, for each calendar year, an amount equal to the
federal income tax depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year bears to such beginning adjusted tax basis, except as otherwise
required by Regulation Section 1.704-3(d)(2); provided, however, that if the
federal income tax depreciation, amortization, or other cost recovery deductions
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Tax
Matters Member.

 



 4 

 



 

“Diluting Member” shall have the meaning provided in Section 5.2(a)(ii).

 

“Dissolution Event” shall have the meaning provided in Section 13.2.

 

“Distributable Funds” with respect to any month or other period, as applicable,
shall mean an amount equal to the Cash Flow of the Company for such month or
other period, as applicable.

 

“Distributions” shall mean the distributions payable to a Member.

 

“Emergency” shall mean an event which reasonably requires immediate action in
order to avert or mitigate significant injury or damage to any individual or the
Property.

 

“Exercise Period” shall have the meaning provided in Section 12.5(a).

 

“Forced Sale Election” shall have the meaning provided in Section 12.5(a).

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of any jurisdiction where
one or more of the Properties are located or where the Company or any of its
Subsidiaries transacts business or any other jurisdiction, if applicable.

 

“Gross Asset Value” shall mean, with respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows or as
otherwise specifically provided herein:

 

(a)           the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset at the time of
contribution, as determined by Administrative Member using such reasonable
method of valuation as it may adopt, which, in the case of the Property, shall
be equal to its Agreed Upon Value;

 

(b)           in the discretion of Administrative Member or as required pursuant
to Regulations Section 1.704-1, the Gross Asset Values of the Company Property
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by Administrative Member, immediately prior to the
following events:

 

(i)          a Capital Contribution (other than a de minimis Capital
Contribution) or a contribution of services to the Company by a new or existing
Member as consideration for Interests;

 



 5 

 

 

(ii)         the distribution by the Company to a Member of more than a de
minimis amount of the Company Property as consideration for the redemption of
Interests;

 

(iii)        the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), except as provided in Regulations
Section 1.704-1(b)(2)(iv)(l); and

 

(iv)        at such other times as may be required or permitted pursuant to
Regulations Section 1.704-1; and

 

(c)          the Gross Asset Values of the Company Property distributed to any
Member shall be the gross fair market values of such assets as reasonably
determined by Administrative Member as of the date of distribution.

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company Property for purposes of computing Net
Income and Net Loss. Gross Asset Values shall be further adjusted to reflect
adjustments to Capital Accounts pursuant to Regulations Section
1.704-1(b)(2)(iv)(m) to the extent not otherwise reflected in adjustments to
Gross Asset Values.

 

“Indemnified Losses” shall have the meaning provided in Section 14.2.

 

“Indemnified Party” shall have the meaning provided in Section 14.3(a).

 

“Indemnifying Party” shall have the meaning provided in Section 14.3(a).

 

“Initial Capital Contributions” shall have the meaning provided in Section
5.1(a).

 

“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.

 

“Lender” shall mean any third-party lender to the Company or any Subsidiary.

 

“Loan” shall mean any loans made to the Company or any of Company Subsidiaries
permitted hereunder.

 

“Major Decisions” shall have the meaning provided on Exhibit B.

 

“Major Transfer” shall have the meaning provided in Section 12.2(b).

 

“Member” and “Members” shall mean PME and TPH and any other Person admitted to
the Company pursuant to this Agreement.

 

“Member in Question” shall have the meaning provided in Section 15.12.

 



 6 

 

 

“Member Minimum Gain” shall mean an amount, determined in accordance with
Regulations Section 1.704-2(i)(3) with respect to each Member Nonrecourse Debt,
equal to the Company Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability.

 

“Member Nonrecourse Debt” shall have the meaning given the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” shall have the meaning given the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i).

 

“Membership Interest Price” shall mean the aggregate amount that the Offering
Member (in connection with a Forced Sale Election) or the Triggering Member or
the Non-Triggering Member, as applicable (in connection with a Buy-Sell
Election) would be entitled to receive if (x) the Property were sold for an all
cash price equal to the Assumed Gross Property Value, (y) all Loans were repaid
in full, and (z) the resulting hypothetical Distributable Funds (calculated as
of the projected closing date), together with all cash and cash equivalents of
the Company or any Subsidiary (other than reserves held by any Lender and
security deposits) less (without duplication of clause (y) above) expenses of
the Company or any Subsidiary that are then due and payable (or will be due and
payable within the ensuing thirty day period), were distributed to the Members
in accordance with Section 13.3(d) of this Agreement.

 

“Net Income” and “Net Loss” shall mean, respectively, for each calendar year or
other period, the Company’s taxable income or loss for such calendar year or
other period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), adjusted as follows:

 

(a)          any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss shall
be added to such taxable income or loss;

 

(b)          in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such calendar year or other period;

 

(c)          any items that are specially allocated pursuant to Section 7.3
shall not be taken into account in computing Net Income or Net Loss;

 

(d)          any expenditures of the Company described in Code Section
705(a)(2)(B) (or treated as such under Regulations Section 1.704-1(b)(2)(iv)(i))
and not otherwise taken into account in computing Net Income or Net Loss shall
be deducted from such taxable income or loss;

 

(e)          in the event the Gross Asset Value of any of the Company Property
is adjusted in accordance with paragraph (b), (c) or (d) of the definition of
Gross Asset Value, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;

 



 7 

 

 

(f)          gain or loss resulting from any disposition of any of the Company
Property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding the fact that the adjusted tax basis of such asset
differs from its Gross Asset Value;

 

(g)          and an allocation of the Company Net Income or Net Loss to a Member
shall be treated as an allocation to such Member of the same share of each item
of income, gain, loss and deduction that has been taken into account in
computing such Net Income or Net Loss except as otherwise required by law.

 

“New Partnership Audit Rules” shall mean the provisions of Subchapter C of
Chapter 63 of the Code, as revised by Section 1101 of the 2015 Budget Act, as
such provisions may thereafter be amended and including Treasury regulations or
other guidance issued thereunder.

 

“Non-Administrative Member” shall mean the Member that is not then acting as the
Administrative Member pursuant to the terms of this Agreement.

 

“Non-Affiliated Member” shall have the meaning provided in Section 9.1(f).

 

“Non-Contributing Member” shall have the meaning provided in Section 5.2(a)(i).

 

“Nonrecourse Deduction” shall have the meaning given such term in Regulations
Section 1.704-2(b)(1).

 

“Nonrecourse Liability” shall have the meaning given such term in Regulations
Section 1.704-2(b)(3).

 

“Non-Transferring Member” shall have the meaning provided in Section 12.2(b).

 

“Non-Triggering Member” shall have the meaning provided in Section 12.6(a).

 

“OFAC” shall mean the United States Treasury’s Office of Foreign Assets Control.

 

“Offeree” shall have the meaning provided in Section 12.5(a).

 

“Offering Member” shall have the meaning provided in Section 12.5(a).

 

Offer Notice” shall have the meaning provided in Section 12.5(a).

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 and the regulations issued thereunder, all as amended and in effect.

 



 8 

 

 

“Percentage Interests” shall mean the following percentages (subject to
adjustment as set forth in Section 5.2(a)): PME: 50% and TPH: 50%.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

“PME” shall have the meaning provided in the first paragraph of this Agreement.

 

“Prior Approved Budget” shall have the meaning provided in Section 9.3.

 

Prohibited Person” shall mean any Person that is named on the most current list
of “Specially Designated Nationals and Blocked Persons” published by the United
States Treasury Department, Office of Foreign Assets Control.

 

“Property” shall mean that certain property more particularly described on
Exhibit C.

 

“Property Manager” shall have the meaning provided in Section 9.2.

 

“Property Owner” shall mean the subsidiary of PME which is the purchaser under
the PSA.

 

“Property Owner LLC Agreement” shall have the meaning provided in
Section 11.3(e).

 

“PSA” shall mean that certain Purchase and Sale Agreement dated as of September
21, 2016 by and between 223 North 8th Partners LLC and Property Owner, as
amended by that certain Reinstatement and First Amendment to Purchase and Sale
Agreement dated as of October 7, 2016 between 223 North 8th Partners LLC and
Property Owner.

 

“Purchasing Election” shall have the meaning provided in Section 12.6(a).

 

“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

“Regulatory Allocations” shall have the meaning provided in Section 7.3(h).

 

“Regulatory Agreement” means that certain agreement between 223 North 8th
Partners LLC and the City of New York, through HPD, dated as of December 10,
2014 and recorded in the Office of the City Register of the City of New York on
January 15, 2015, as CRFN 2015000018739, as the same may be amended or otherwise
modified in accordance with the terms hereof.

 

“Regulatory Documents” means, collectively, (i) the Regulatory Agreement, and
(ii) that certain restrictive declaration entered into by 223 North 8th Partners
LLC as of March 3, 2016 and recorded in the Office of the City Register of the
City of New York on March 15, 2016, as CRFN 2016000091014, as the same may be
amended or otherwise modified in accordance with the terms hereof.

 



 9 

 

 

“Required Consent” shall have the meaning provided in Section 12.5(g).

 

“Reserves” means, as the context may require, (a) the amount of any escrows or
reserves required to be held and maintained pursuant to a Loan to which the
Company or any Company Subsidiary is a party, and/or (b) the amount of any
escrows or reserves held by the Company pursuant to the Annual Budget or as
otherwise agreed to by the Members as a Major Decision.

 

“Revisions Notice” shall have the meaning provided in Section 9.3.

 

“ROFO Closing” shall have the meaning provided in Section 12.5(c).

 

“ROFO Closing Date” shall have the meaning provided in Section 12.5(c).

 

“ROFO Default” shall have the meaning provided in Section 12.5(c).

 

“ROFO Election” shall have the meaning provided in Section 12.5(a).

 

“ROFO Sale” shall have the meaning provided in Section 12.5(a).

 

“Sale” shall have the meaning provided in Section 12.5(b).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Election” shall have the meaning provided in Section 12.6(a).

 

“Selling Member” shall have the meaning provided in Section 12.6(b).

 

“Subsidiary” shall mean any Person of which fifty percent (50%) or more is
owned, directly or indirectly, by the Company.

 

“Tax Matters Member” shall have the meaning provided in Section 8.3.

 

“TPH” shall have the meaning provided in the first paragraph of this Agreement.

 

“Transfer” means, as a noun, any direct or indirect transfer, sale, assignment,
exchange, charge, pledge, gift, hypothecation, conveyance, encumbrance or other
disposition, voluntary or involuntary, by operation of law or otherwise and, as
a verb, voluntarily or involuntarily, by operation of law or otherwise, to
transfer, sell, assign, exchange, charge, pledge, give, hypothecate, convey,
encumber or otherwise dispose of.

 

“Triggering Member” shall have the meaning provided in Section 12.6(a).

 



 10 

 

 

Section 2.          Organization of the Company.

 

2.1           Name. The name of the Company shall be “Pacolet Trinity 223
Partners, LLC”. The business and affairs of the Company shall be conducted under
such name or such other name as may be determined by the Members, or as may be
or become necessary to comply with the requirements of law in any jurisdiction
in which the Company may elect to do business, subject to the approval of the
Members.

 

2.2           Place of Registered Office; Registered Agent. The address of the
registered office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801. The name and address of the registered agent for
service of process on the Company in the State of Delaware is The Corporation
Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. The Members may
at any time agree to change the location of the Company’s registered office or
change the registered agent.

 

2.3           Principal Office. The principal address of the Company shall be
550 S. Main Street, Suite 601, Greenville, South Carolina 29601 or at such other
place as may be agreed upon by the Members from time to time.

 

2.4           Filings. On or before execution of this Agreement, an authorized
person within the meaning of the Act shall have duly filed or caused to be filed
the Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and shall have
arranged for the qualification of the Company to transact business in New York
as a foreign limited liability company with such qualification to occur after
the execution of this Agreement, and the Members hereby ratify such filing and
qualification. Administrative Member shall use its commercially reasonable
efforts to take such other actions as may be reasonably necessary to perfect and
maintain the status of the Company as a limited liability company in good
standing under the laws of Delaware and its qualification to transact business
as a foreign limited liability company and its good standing under the laws of
New York. Notwithstanding anything contained herein to the contrary, the Company
shall not do business in any jurisdiction that would jeopardize the limitation
on liability afforded to the Members under the Act or this Agreement.

 

2.5           Term. The Company shall continue in existence in perpetuity or
until the Company is dissolved as provided in Section 13, whichever shall occur
earlier.

 

2.6           Expenses of the Company; Member Reimbursement. The Company shall
reimburse each Member for all reasonable out-of-pocket costs and expenses
relating to such Member fulfilling its duties under this Agreement as set forth
in the Approved Budget. Any costs for professionals advising the Company,
including legal and accounting fees and costs arising from audit and reporting
matters shall be expenses of the Company. Administrative Member shall not
receive any compensation in connection with the management of the Company.

 



 11 

 

 

Section 3.          Purpose. The purpose of the Company, subject in each case to
the terms hereof, shall be to directly or indirectly engage in the business of
acquiring, owning, operating, developing, renovating, repositioning, managing,
leasing, selling, financing and refinancing the Property (or portions thereof),
which may be held by the Company directly or through entities in which the
Company owns interests, and all other activities reasonably necessary to carry
out such purpose.

 

Section 4.          Intentionally Omitted.

 

Section 5.          Capital Contributions and Capital Accounts.

 

5.1           Initial Capital Contributions.

 

(a)          On or prior to the date hereof, the Members have made an initial
Capital Contribution (the “Initial Capital Contribution”) to the Company in the
amount set forth in the column labeled “Initial Capital Contributions” on
Exhibit A attached hereto.

 

(b)          On the date hereof, PME shall Transfer and assign to the Company,
pursuant to an assignment of membership interests, in a form reasonably
acceptable to TPH, one hundred percent (100%) of the limited liability company
membership interests of Property Owner free and clear of all liens and other
encumbrances.

 

5.2           Additional Capital Contributions.

 

(a)          At such time as a Member determines that the Company requires cash
(1) for capital expenditures, operating expenses and/or other purposes of the
Company or Company Subsidiaries in accordance with the Annual Budget, or (2)
upon a Member’s good faith determination that there is a need for funds in
respect of costs in excess of the Annual Budget including in the event any of
the direct or indirect assets of the Company is affected by an Emergency, such
Member (the “Calling Member”) shall recommend to the other Member in a written
notice provided to such other Member (a “Capital Request Notice”) that a call
should be made for additional Capital Contributions (“Additional Capital
Contributions”) which Capital Request Notice shall set forth the amount of
capital that such Member has determined is required by the Company. If the
request for Additional Capital Contributions is approved as a Major Decision
(other than Capital Calls in the case of an Emergency which shall not require
unanimous consent), the Calling Member shall provide written notice thereof (a
“Capital Call”) to the Members which notice shall, in accordance with the
applicable Capital Request Notice, request that the Members make further
contributions to the capital of the Company as hereinafter provided.

 



 12 

 

 

(i)          Within ten (10) Business Days after approval of the Capital Call
pursuant to Section 5.2(a), the Members shall make an Additional Capital
Contribution pro rata in proportion to their Percentage Interests pursuant to
such Capital Call. If any Member fails to make its Additional Capital
Contribution pursuant to this Section 5.2(a)(i) (a “Non-Contributing Member”) as
and when due for any reason, then the Contributing Member (as defined below)
shall provide prompt written notice thereof (the “Contribution Notice”) to each
Member, such notice to identify each Non-Contributing Member and the amount that
each such Non-Contributing Member failed to contribute. Each Member who has not
failed to make its Additional Capital Contribution (a “Contributing Member”)
shall have the right upon written notice to the Contributing Member within five
(5) days after delivery of the Contribution Notice, to contribute the amount of
any Non-Contributing Member’s Additional Capital Contribution to the Company,
which payment shall not be deemed an Additional Capital Contribution, but rather
a loan (a “Default Loan”) to such Non-Contributing Member(s) in an amount equal
to the unfunded Additional Capital Contribution, each of which loans will be
evidenced by a promissory note in form reasonably satisfactory to the
Contributing Member(s) and shall constitute a debt owed by the Non-Contributing
Member(s) to the Contributing Member(s). In the event that there is more than
one Contributing Member electing to make a Default Loan, then each such
Contributing Member shall fund its pro rata share (determined based on such
Contributing Member’s Percentage Interest in the Company over the sum of all
Contributing Members’ Percentage Interests in the Company (the “Contributing
Percentage Interest”)).

 

(ii)         Any Default Loan shall bear interest at the rate of twenty percent
(20%) per annum, compounded monthly, but in no event in excess of the highest
rate permitted by applicable laws (the “Default Loan Rate”) and shall be payable
by the Non-Contributing Member to the Contributing Member(s) pro rata in
accordance with their Contributing Percentage Interest from any Distributions
due to Non-Contributing Member hereunder. Interest on a Default Loan to the
extent unpaid, shall accrue and compound at the Default Loan Rate. A Default
Loan shall be prepayable, in whole or in part, at any time or from time to time
without penalty to the Contributing Member(s) pro rata in accordance with their
Contributing Percentage Interest. Any such Default Loans shall be with full
recourse to the Non-Contributing Member and shall be secured by the
Non-Contributing Member’s Interests including, without limitation, the Non-
Contribution Member’s right to Distributions. In furtherance thereof, upon the
making of such Default Loan, the Non-Contributing Member hereby pledges, assigns
and grants a security interest in its Interest to the Contributing Member(s) and
agrees to execute such documents and statements reasonably requested by the
Contributing Member(s) to further evidence and secure such security interest;
provided, however, that such security interest may be foreclosed upon only in
the event that during the period in which a Default Loan is outstanding,
Distributions are paid to the Non-Contributing Member prior to payment in full
of all amounts (including interest) owed under the Default Loan. All
Distributions that would have otherwise gone to the Non-Contributing Member
absent the existence of a Default Loan shall be applied first to the payment of
any interest due under any Default Loan and then to the principal of the Default
Loan of each Contributing Member pro rata in accordance with their Contributing
Percentage Interest until all amounts due thereunder are paid in full. While any
Default Loan is outstanding, the Company shall be obligated to pay directly to
the Contributing Member(s), for application to and until all Default Loans (and
interest accrued thereon) have been paid in full, the amount of (x) any
Distributions payable to the Non-Contributing Member, and (y) any proceeds of
the sale of the Non- Contributing Member’s Interest in the Company until the
Default Loan is repaid in full. Each Contributing Member may, by delivering a
notice to the Non- Contributing Member at any time following the date that shall
be thirty (30) days after the making of such Default Loan and prior to the full
repayment of such Default Loan (and all accrued and unpaid interest thereon),
elect to terminate such Default Loan and have a portion of the Non-Contributing
Member’s Interest diluted as set forth in Section 5.2(a)(ii)(1) through
(a)(ii)(2) (such portion equal to such Contributing Member’s Contributing
Percentage Interest), with such portion of the outstanding principal amount of
the Default Loan, together with the accrued and unpaid interest thereon, treated
as a Capital Contribution to the Company (“Default Contribution”) and the
Capital Accounts of the Non- Contributing Member and such Contributing Member
adjusted accordingly (such Contributing Member making such election, a “Diluting
Member”).\

 



 13 

 

 

(1)If a Default Loan is converted into a Default Contribution pursuant to
subsection 5.2(a)(ii) above, then as of the date of such conversion, (A) the
Diluting Member electing such conversion will be deemed to have made a Default
Contribution in the amount of the Diluting Member’s Contributing Percentage
Interest of the outstanding principal balance and interest under such Default
Loan, and (B) the Non-Contributing Member shall be treated as having received a
distribution in the amount of the Diluting Member’s Contributing Percentage
Interest of the outstanding principal balance and interest under the Default
Loan which distribution shall be deemed as having repaid such portion of the
Default Loan.

 

(2)At the time the Diluting Member converts the Default Loan into a Default
Contribution, the Diluting Member’s Percentage Interest shall be recalculated
and increased by an amount equal to the percentage equivalent of a fraction, the
numerator of which is 200% of the Diluting Member’s Default Contribution and the
denominator of which is equal to the total sum of the aggregate amount of the
Capital Contributions made by all Members through and including the date such
Diluting Member made such Default Contribution. The Interest of a
Non-Contributing Member shall be reduced by an amount equal to the percentage by
which the Diluting Member’s Interest was increased pursuant to the preceding
sentence.

 

(b)          Except as set forth in this Section 5.2, no Member shall be
permitted to lend any money or make any Capital Contributions to the Company.

 



 14 

 

 

5.3           Return of Capital Contribution. Except as approved by the Members,
no Member shall have any right to withdraw or make a demand for withdrawal of
the balance reflected in such Member’s Capital Account (as determined under
Section 5.5) until the full and complete winding up and liquidation of the
business of the Company; provided, however, that nothing contained in this
Section 5.3 shall preclude Members from receiving Distributions of Distributable
Funds in accordance with Section 6.1 herein.

 

5.4           No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

5.5           Capital Accounts. “Capital Account” shall mean a book account
which shall be maintained by the Company in accordance with the following
provisions for each Member:

 

(a)          To each Member’s Capital Account there shall be credited the amount
of cash contributed by such Member, the initial Gross Asset Value of any other
asset contributed by such Member to the capital of the Company (net of
liabilities secured by such contributed property that the Company assumes or
takes subject to), such Member’s distributive share of Net Income, the amount of
any of the liabilities of the Company assumed by the Member, and any other items
in the nature of income or gain that are allocated to such Member; and

 

(b)          To each Member’s Capital Account there shall be debited the amount
of cash distributed to the Member, the Gross Asset Value of any of the Company
Property distributed to such Member pursuant to any provision of this Agreement
(net of liabilities secured by such distributed property that such Member
assumes or takes subject to), and such Member’s distributive share of Net Losses
and any other items in the nature of expenses or losses that are allocated to
such Member.

 

In the event that a Member’s Interests or portion thereof is Transferred within
the meaning of Regulations §1.704-1(b)(2)(iv)(l), the transferee shall succeed
to the Capital Account of the transferor to the extent that it relates to the
Interests or portion thereof so Transferred.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
§1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations.

 

5.6           New Members. The Company shall not issue additional Interests or
admit new Members unless approved as a Major Decision.

 

5.7           No Further Capital Contributions. Except as expressly provided in
this Agreement or with the prior written consent of the Members, and subject to
the provisions of this Agreement, no Member shall be required or entitled to
contribute any other or further capital to the Company, nor shall any Member be
required or entitled to loan any funds to the Company. No Member will have any
obligation to restore any negative balance in its Capital Account at any time
including upon liquidation or dissolution of the Company.

 



 15 

 

 

Section 6.          Distributions.

 

6.1           Distribution of Distributable Funds. From and after the date
hereof, Distributable Funds, if any, shall be distributed to the Members at such
times as determined by the Members, but not less often than quarterly. Such
Distributable Funds shall be distributed to the Members pro rata and pari passu
in accordance with their Percentage Interests.

 

Section 7.          Allocations.

 

7.1           Allocations of Net Income and Net Losses. Subject to Section 7.3
and except as otherwise provided in this Agreement, Net Income and Net Losses of
the Company for each calendar year shall be allocated among the Members in a
manner such that, as of the end of such calendar year and taking into account
all prior allocations of Net Income and Net Losses of the Company and all
Distributions made by the Company through such date, the Capital Account of each
Member is, as nearly as possible, equal to (i) the distributions that would be
made to such Member pursuant to Section 13.3(d)(2) if the Company were
dissolved, its affairs wound up and assets sold for cash equal to their Gross
Asset Value, all Company liabilities were satisfied (limited with respect to
each Nonrecourse Liability to the Gross Asset Value of the assets securing such
liability), and the net assets of the Company were distributed in accordance
with Section 13.3(d)(2) immediately after such allocation, minus (ii) such
Member’s share of Company Minimum Gain and Member Minimum Gains immediately
prior to such hypothetical gain.

 

7.2           Allocation of Net Income and Net Losses in Liquidation. Net Income
and Net Losses (or items thereof) realized by the Company in connection with the
liquidation of the Company pursuant to Section 13 shall be allocated among the
Members in a manner such that, taking into account all prior allocations of Net
Income and Net Losses of the Company and all Distributions made by the Company
through such date, the Capital Account of each Member is, as nearly as possible,
equal to the amount which such Member is entitled to receive pursuant to Section
13.3(d)(2).

 

7.3           Mandatory Allocations.

 

(a)          No Excess Deficit. To the extent that any Member has or would have,
as a result of an allocation of Net Loss (or item thereof), an Adjusted Capital
Account Deficit, such amount of Net Loss (or item thereof) shall be allocated on
a Member-by-Member basis so as to allocate the maximum permissible deduction or
loss to each Member under Regulations Section 1.704-1(b)(2)(ii)(d).

 

(b)          Company Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 7, if there is a net decrease in Company Minimum Gain
during any calendar year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2), (3), (4) and (5), each Member shall be
specially allocated items of the Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Company Minimum Gain, as determined under Regulations Section
1.704-2(g). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f). This Section 7.3(b) is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

 



 16 

 

 

(c)          Member Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 7 except Section 7.3(b), if there is a net decrease in Member
Minimum Gain attributable to a Member Nonrecourse Debt during any calendar year,
then, subject to the exceptions set forth in Regulations Section 1.704-2(i)(4),
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of the Company income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 7.3(c) is intended to
comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith.

 

(d)          Qualified Income Offset. Notwithstanding any other provision of
this Section 7, except Section 7.3(b) and Section 7.3(c), in the event any
Member receives any adjustments, allocations or distributions described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), that cause or increase
an Adjusted Capital Account Deficit of such Member, items of the Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.3(d) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Section 7 have been tentatively made as
if this Section 7.3(d) were not in the Agreement.

 

(e)          Nonrecourse Deductions. Nonrecourse Deductions for any calendar
year shall be allocated to the Members in accordance with their Percentage
Interest.

 

(f)          Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any calendar year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
§1.704-2(i)(1).

 

(g)          Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company Property pursuant to Code Sections 734(b) or
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to Regulations Section
1.704-1(b)(2)(iv)(m). Each Member hereby agrees to provide the Company with all
information necessary to give effect to an election made under Code Section 754
if the Company has made or if Administrative Member determines to make such an
election.

 



 17 

 

 

(h)          Curative Allocations. The allocations set forth in Section 7.3(a)
through Section 7.3(g) (the “Regulatory Allocations”) are intended to comply
with certain requirements of Regulations Sections 1704-1(b) and 1.704-2. The
Regulatory Allocations shall be taken into account for the purpose of equitably
adjusting subsequent allocations of Net Income and Net Losses, and items of
income, gain, loss, and deduction among the Members so that, to the extent
possible, the net amount of such allocations of Net Income and Net Losses and
other items to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.

 

7.4           Tax Allocations. Subject to Section 704(c) of the Code, for U.S.
federal and state income tax purposes, all items of Company income, gain, loss,
deduction and credit shall be allocated among the Members in the same manner as
the corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.

 

(a)          Code Section 704(c). In accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income and loss with respect to any property
contributed to the capital of the Company (including, if the property so
contributed constitutes a partnership interest, the applicable distributive
share of each item of income, gain, loss, expense and other items attributable
to such partnership interest whether expressly so allocated or reflected in
partnership allocations) shall, solely for U.S. federal and applicable state
income tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Agreed Upon Value at the time of
contribution. Such allocation with respect to PME’s Initial Capital Contribution
shall be made in accordance with the traditional method set forth in Regulations
Section 1.704-3(b).

 

Any elections or other decisions relating to such allocations shall be made by
the Tax Matters Member in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 7.4 are solely
for purposes of U.S. federal, state and local income taxes and shall not affect,
or in any way be taken into account in computing, any Member’s share of Net
Income, Net Loss, other items or distributions pursuant to any provisions of
this Agreement.

 



 18 

 

 

Section 8.          Books, Records, Tax Matters and Bank Accounts.

 

8.1           Books and Records. The books and records of account of the Company
shall be maintained by the Administrative Member in accordance with generally
accepted accounting principles in the United States, consistently applied and
shall be reconciled to comply with the methods followed by the Company for U.S.
federal income tax purposes, consistently applied. The books and records shall
be maintained at the Company’s principal office or at a location approved by the
Members, and all such books and records (and the dealings and other affairs of
the Company and its Subsidiaries) shall be available to any Member at such
location for review, investigation, audit and copying, at such Member’s sole
cost and expense, during normal business hours on at least twenty-four (24)
hours prior notice; provided, however, that (i) the Company shall pay for all
costs of any audit that is performed at the request of a Lender, and (ii) if one
(but not both) of the Members otherwise desires for the annual financial
statements of the Company to be audited than the Company shall reimburse such
Member for up to ten thousand dollars ($10,000) per calendar year of
out-of-pocket costs in respect of such audit.

 

8.2           Reports and Financial Statements. Administrative Member shall
deliver to the Members no later than fifteen (15) calendar days after the
previous month end date (i) the trial balance, balance sheet, statement of
operations, statement of members equity, statement of monthly cash flows and the
rent roll, (ii) any financial reports required by any Loan, (iii) all other
reports required to be prepared by the Property Manager under the Management
Agreement, and (iv) no later than one hundred twenty (120) days after the end of
a calendar year, a statement of the Members’ Capital Accounts and changes
therein during such applicable calendar year. To the extent applicable, the
reports required by this Section 8.2 shall be prepared in accordance with
generally accepted accounting principles in the United States, consistently
applied and shall be reconciled to comply with the methods followed by the
Company for U.S. Federal income tax purposes, consistently applied. All reports
and financial statements required by this Section 8.2 shall be in form and
substance satisfactory to the Members. The reasonable out-of-pocket expenses
incurred in connection with the preparation of such reports and statements shall
be reimbursed by the Company to Administrative Member. Any Member may request an
audit of any such reports at their own cost and expense, with such audit to be
performed by BDO USA LLP, or such other firm of independent certified public
accountants approved by the Members as a Major Decision.

 

8.3           Tax Matters Member. TPH is hereby designated as the “tax matters
partner” of the Company and its Subsidiaries to the extent applicable with
respect to taxable years beginning before January 1, 2018, and otherwise as the
“company representative” (the “Tax Matters Member”). Except as otherwise
provided in this Agreement (including Major Decisions), all elections required
or permitted to be made by the Company and its Subsidiaries under the Code or
state tax law shall be timely determined and made by the Tax Matters Member. The
Members intend that the Company be treated as a partnership for U.S. federal,
state and local tax purposes, and the Members will not elect or authorize any
person to elect to change the status of the Company from that of a partnership
for U.S. federal, state and local income tax purposes without the prior written
reasonable consent of all Members. The Tax Matters Member agrees to consult with
PME with respect to any written notice of any material tax elections and any
material inquiries, claims, assessments, audits, controversies or similar events
received from any taxing authority (and shall not settle or offer to settle the
same without the prior written consent of PME). The Tax Matters Member will not
elect into application of the New Partnership Audit Rules under Section
1101(g)(4) of the 2015 Budget Act or any similar provision relating to the New
Partnership Audit Rules without the prior written consent of PME. The Company
hereby indemnifies and holds harmless the Tax Matters Member from and against
any claim, loss, expense, liability, action or damage resulting from its acting
or its failure to take any action as the “tax matters partner” of the Company
and its Subsidiaries, provided that any such action or failure to act does not
constitute gross negligence or willful misconduct. If the Tax Matters Member
institutes a proceeding in the United States District Court or Claims Court for
the benefit of (or in defense of) the Company or any Subsidiary, and is thereby
required by statute to make a deposit, that deposit will be made by the Company.

 



 19 

 

 

8.4           Bank Accounts. The Administrative Member through the Property
Manager shall, as soon as reasonably practicable, establish and maintain
segregated bank accounts in the name of the Company and for the business of the
Company, which accounts shall, to the extent reasonably practicable, be
interest-bearing. All funds of the Company are to be deposited in the Company’s
name in such bank account or accounts of the Company as may be designated by
Administrative Member, and shall be withdrawn on the signature of such Person or
Persons authorized and designated as signatories for such purpose by
Administrative Member and Non-Administrative Member, respectively; provided that
any withdrawals or payments from such accounts in excess of $10,000 shall
require prior notice to the other Member unless such withdrawal or payments are
made pursuant to an Approved Budget.

 

8.5           Tax Returns. The Tax Matters Member shall prepare or cause to be
prepared all income and other tax returns of the Company and its Subsidiaries
required by applicable law. The Tax Matters Member will obtain consent from all
Members before filing any tax returns of the Company or its Subsidiaries. On or
before March 15 of each calendar year (subject to extension to the extent
permitted under applicable law), the Tax Matters Member shall deliver or cause
to be delivered to each Member a copy of the tax returns for the Company and
such Subsidiaries with respect to such calendar year, together with such
information with respect to the Company and such Subsidiaries as shall be
necessary for the preparation by such Member of its U.S. federal and state
income or other tax and information returns.

 

8.6           New Partnership Audit Rules. The Company will not elect into
application of the New Partnership Audit Rules under Section 1101(g)(4) of the
2015 Budget Act or any similar provision relating to the New Partnership Audit
Rules. If the Company comes to be subject to the New Partnership Audit Rules for
any period the Company will, with respect to any “final partnership adjustment”
(as such term is defined for purposes of Section 6226(a) of the Code (as revised
to reflect the New Partnership Audit Rules) or any successor provision), make
the election provided for in Section 6226(a) of the Code (as revised to reflect
the New Partnership Audit Rules) or any successor provision). If the Company
comes to be subject to the New Partnership Audit Rules for any period, the
Company’s Partnership Representative for purposes of the New Partnership Audit
Rules will be the Tax Matters Member. The Tax Matters Member shall have no
authority pursuant to its designation under Section 8.3 hereof to exercise any
authority with respect to matters subject to the New Partnership Audit Rules.
Promptly following the written request of the Tax Matters Member, the Company
shall, to the fullest extent permitted by law, reimburse and indemnify the Tax
Matters Member for all reasonable, documented, out-of-pocket expenses, including
reasonable legal and accounting fees, claims, liabilities, losses, and damages
incurred by the Tax Matters Member (in its capacity as such) in connection with
any administration or judicial proceedings (a) with respect to the tax liability
of the Company and/or (b) with respect to the tax liability of the Members in
connection with the operations of the Company. The provisions of this Section
8.6 shall survive the dissolution and liquidation of Company or the termination,
cancellation or redemption of any Interest and shall remain binding on the
Members for as long a period of time as is necessary to resolve with the
Internal Revenue Service any and all matters regarding the federal income
taxation of the Company or the Members (relating to the operations of the
Company). The Tax Matters Member will, on a reasonably timely basis, provide the
Company with copies of all notices received by the Tax Matters Member in
connection with any proceeding or potential adjustment relating to the Company
that is subject to the New Partnership Audit Rules. With respect to any
proceeding or potential adjustment subject to the New Partnership Audit Rules,
the Tax Matters Member will, on a reasonably timely basis, provide each Member
with copies of all notices received by the Company or the Tax Matters Member
from the Internal Revenue Service. In exercising its authority as Tax Matters
Member under the New Partnership Audit Rules, the Tax Matters Member shall at
times be subject to the direction of Administrative Member.

 



 20 

 

 

Section 9.          Management and Operations.

 

9.1           Management.

 

(a)          Except as otherwise expressly provided herein, a unanimous vote of
the Members shall be required to take any action, make any decision or approve
any matter.

 

(b)          Subject in all respects to the provisions of Section 9.1(a) and
9.1(c) herein, the Members hereby delegate to the Administrative Member the
power and authority to conduct, and the Administrative Member shall have signing
authority on behalf of the Company in connection with (i) the day-to-day
management and operation of the business and affairs of the Company in
accordance with the Annual Business Plan and Annual Budget, (ii) carrying out
and implementing immaterial day-to-day operations of the Company, (iii)
preparing specified reports and financial statements, (iv) communications and
follow-up with the Property Manager (including reporting and budgeting matters
the Members jointly request from the Property Manager), and (vi) managing the
Company consistent with the other terms and conditions of this Agreement. In
addition, the Non-Administrative Member shall have signing authority on behalf
of the Company in connection with an Emergency pursuant to the provisions of
Section 9.3.

 

(c)          Notwithstanding the provisions of Section 9.1(b), the
Administrative Member may not cause the Company to take or omit to take any
action or make any decision with respect to any of the matters set forth on
Exhibit B (“Major Decisions”), without in each instance, obtaining the consent
of both Members. Either Member may initiate a Major Decision; provided that,
prior to the third (3rd) anniversary of the date hereof, neither Member may
require that a Major Decision be made in respect of the sale of the Property.
Each Member shall, within ten (10) days after a Major Decision is proposed,
notify the Administrative Member and the other Member in writing that such
Member approves of same, or provide reasonable details for objecting to such
Major Decision. If approval of, or objection to, such Major Decision is not
received prior to the end of such ten (10) day period, Administrative Member or
the other Member, as applicable, shall deliver a follow-up notice in accordance
with the terms hereof to the other Member (and shall make reasonable efforts to
contact such Member by telephone) clearly disclosing to the recipient that its
failure to respond will result in the deemed disapproval of such Member, and if
notwithstanding such follow-up notice and reasonable efforts by Administrative
Member such Member still fails to respond within five (5) days of receipt of
such follow-up request, such Major Decision shall be deemed disapproved by such
Member. Upon approval of a Major Decision, Administrative Member shall promptly
implement such decision on behalf of the Company or its Subsidiaries. If both
Members shall not approve any such Major Decision, Administrative Member shall
not take the proposed action or refrain from the proposed inaction, as
applicable, on behalf of the Company or its Subsidiaries. Administrative Member
will keep Non-Administrative Member apprised of, and will regularly consult with
Non-Administrative Member on, material decisions, operations and affairs of the
Company and will extend invitations to the Non-Administrative Member on meetings
or conferences of a material nature to the Company (including with the Property
Manager and any Lenders).

 



 21 

 

 

(d)          None of the Members or Administrative Member shall have any duties
or liabilities to the Company or any other Member (including any fiduciary
duties), whether or not such duties or liabilities otherwise arise or exist in
law or in equity, and each Member hereby expressly waives any such duties or
liabilities; provided, however, that this sentence shall not eliminate or limit
the liability of such parties (A) for acts or omissions that involve fraud,
intentional misconduct, gross negligence or a knowing and culpable violation of
law, or (B) for any transaction or action not permitted or authorized under or
pursuant to this Agreement; provided further, however, that the duty of care of
each of such parties is to not commit fraud, intentional misconduct, gross
negligence or a knowing and culpable violation of law.

 

(e)          It is expressly understood that the Company may conduct its
business directly or indirectly through direct or indirect Subsidiaries.
Administrative Member shall perform the same or substantially identical services
for each such direct or indirect Subsidiary of the Company as Administrative
Member performs for the Company, subject to the terms, conditions, limitations
and restrictions of this Agreement, including the terms regarding Major
Decisions.

 

(f)          Notwithstanding anything to the contrary, if there is a contract or
agreement between the Company or any Subsidiary, on the one hand, and a Member
or an Affiliate of a Member, on the other hand, then the other Member (the
“Non-Affiliated Member”) shall have the right unilaterally (but not the
obligation) to make all decisions and take (or refrain from taking) all actions
with respect to the following: (i) the issuance by the Company or any Subsidiary
of any waiver, release or non-ordinary course consent; (ii) the exercise by the
Company or any Subsidiary of any rights or remedies, or the institution of any
action, under the applicable contract or agreement; (iii) the enforcement of any
rights of the Company or any Subsidiary, or obligations of an applicable Member
or Affiliate, under the applicable contract or agreement; (iv) the verification
of any fees or reimbursable expenses payable to the applicable Member or any
Affiliate thereof under the applicable contract or agreement; (v) any
obligations or rights of the Company or any Subsidiary in respect of the
applicable contract or agreement following the termination or expiration of the
applicable contract or agreement; (vi) any matter or dispute between the Company
or any Subsidiary and the applicable Member or any Affiliate thereof in respect
of the applicable contract or agreement (whether or not such dispute or matter
is being arbitrated or litigated); and (vii) any consent or approval required of
the Company or any Subsidiary in respect of any contract or agreement or any
transaction or arrangement between the applicable Member or Affiliate and any
Affiliate thereof to the extent such consent or approval requires the consent of
such Member under this Agreement.

 



 22 

 

 

9.2           Property Management Agreement. The Company shall cause to enter
into a property management agreement with a property manager (“Property
Manager”) pursuant to a property management agreement approved by the Members as
a Major Decision.

 

9.3           Annual Business Plan; Annual Budget. Attached is a copy of the
2016 Approved Budget for the balance of the 2016 calendar year approved by the
Members, it being understood that there is no Approved Business Plan for the
balance of the 2016 calendar year. Promptly following the acquisition of the
Property by Property Owner in respect of the 2017 calendar year, and thereafter
no later than sixty (60) days prior to the end of each calendar year,
Administrative Member shall cause the Property Manager to prepare an annual
budget (the “Annual Budget”) and an annual business plan the (“Annual Business
Plan”), and deliver such Annual Budget and Annual Business Plan to the Members
for approval as a Major Decision. If Administrative Member, or any other Member
upon notice to the Administrative Member, desires to amend the Approved Budget
or Approved Business Plan during the course of any calendar year, Administrative
Member shall cause Property Manager to prepare such amended Approved Budget or
Approved Business Plan and deliver the same to the Members for approval as a
Major Decision. Each Member shall, within fifteen (15) days after a proposed
Annual Budget, Annual Business Plan, or amendment to any Approved Budget or
Approved Business Plan, is submitted to such Member, notify the proposing Member
in writing (a) that such Member approves of same, or (b) of any revisions such
Member believes should be made thereto (a “Revisions Notice”). With respect to
all or any portion of such Annual Budget, Annual Business Plan, or amendment to
any Approved Budget or Approved Business Plan (each, an “Approval Item”) as to
which no Revisions Notice is delivered prior to the end of such fifteen (15) day
period, Administrative Member shall deliver a follow-up notice in accordance
with the terms hereof to such Member (and shall make reasonable efforts to
contact such Member by telephone) clearly disclosing to the recipient that its
failure to respond will result in the deemed disapproval of such Member, and if
notwithstanding such follow-up notice and reasonable efforts by Administrative
Member such Member still fails to deliver a Revisions Notice within five (5)
days of receipt of such follow-up request, the Approval Item or such portion
thereof will be deemed to have been disapproved and not consented to by such
Member. If the Revisions Notice is timely delivered, Administrative Member shall
cause the Property Manager to modify the Approval Item pursuant to the Revisions
Notice, and shall resubmit the same to the Members for the Members’ approval,
within ten (10) days thereafter, and either Member may deliver further Revisions
Notices (if any) within ten (10) days thereafter (in which event, the
re-submission and review process described above in this sentence shall continue
until the Approval Item in question is accepted and consented to by the Members,
or deemed to be so accepted and consented to). As to any portion of the proposed
Annual Budget that is the subject of a Revisions Notice, Administrative Member
shall be permitted (and shall be permitted to allow the Property Manager) to
continue to act pursuant to the related portions of the Approved Budget for the
immediately preceding calendar year (the “Prior Approved Budget”), with the line
items therein adjusted as follows, if applicable thereto: (i) insurance, taxes,
utilities, and debt service, if any, shall each be adjusted to actual amounts,
(ii) except for multi-year capital items that have otherwise been approved and
authorized by the Members in accordance with this Agreement, all capital and
nonrecurring items for the current calendar year in such Prior Approved Budget
shall be deleted (except to the extent such capital and nonrecurring items are a
part of the Approved Budget for the immediately preceding calendar year, were
not incurred in such calendar year and are required, under a prior contractual
commitment of the Company entered into in accordance with the terms of this
Agreement, to be incurred in the current calendar year), and (iii) all other
expense line items in such Prior Approved Budget for the calendar year in
question, shall, in such proposed Annual Budget, be revised to reflect any
changes in the Consumer Price Index over the twelve (12) month period ending on
the last day of the month preceding the month during which the proposed Annual
Budget is first submitted to the Members for their approval under this Section
9.3. Notwithstanding anything to the contrary, if a Member believes that
emergency expenditures are considered necessary in connection with an Emergency,
such Member shall notify the other Member of the event giving rise to such
expenditures and the actions that such Member believes must be taken with
respect thereto and make reasonable efforts to obtain the consent of the
Members. Upon receipt of this notice, or upon its own good faith decision that
such expenditures are necessary in connection with an Emergency, as applicable,
such Member shall promptly take any and all actions (including making
expenditures outside of the Annual Budget out of available Company funds or
pursuant to Section 5.2(a)) as determined in good faith to alleviate the
situation, and shall notify the other Members when such Emergency has been
resolved and inform them of the actions taken to effect such resolution.

 



 23 

 

 

9.4           Other Activities. Except as expressly set forth in this Agreement,
neither the Company nor any Member (or any Affiliate of any Member) shall have
any right by virtue of this Agreement either to participate in or to share in
any other now existing or future ventures, activities or opportunities or in the
income or proceeds derived from such ventures, activities or opportunities of
any of the other Members or their respective Affiliates even if such ventures,
activities or opportunities are competitive with the Company.

 

9.5           Limitation on Actions of Members; Binding Authority. No Member
shall, without the prior written consent of the other Members, take any action
on behalf of, or in the name of, the Company, or enter into any contract,
agreement, commitment or obligation binding upon the Company, or, in its
capacity as a Member of the Company, perform any act in any way relating to the
Company or the Company’s assets, except in a manner and to the extent consistent
with the provisions of this Agreement.

 



 24 

 

 

9.6           Foreign Corrupt Practices Act.

 

(a)          In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.

 

(b)          Each Member agrees to notify immediately the other Members of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.

 

9.7           Prohibited Persons, Patriot Act and Anti-Money Laundering. Each
Member hereby represents that neither such Member nor, to such Member’s
knowledge, any of its officers, directors, employees, representatives or
investors, or any persons or entities controlling, controlled by, or under
common control with such Member, are Prohibited Persons. Each Member hereby
represents that such Member is in compliance with the Patriot Act. Each Member
hereby represents that to such Member’s knowledge neither such Member nor any of
its officers, directors, employees, representatives or investors or any persons
or entities controlling, controlled by, or under common control with such
Member, is in violation of any legal requirement related to money laundering or
anti-terrorism and none of such persons or entities are located in or
transacting business in any countries listed as embargoed countries under OFAC
regulations.

 



 25 

 

 

9.8           Bad Conduct of Administrative Member; Removal Procedure. If
Non-Administrative Member makes a good faith determination that Administrative
Member has engaged in Bad Conduct, it may deliver a notice to Administrative
Member (a “Bad Conduct Notice”). The Bad Conduct Notice shall set forth a
reasonably detailed explanation of the basis for Non-Administrative Member’s
allegation of Bad Conduct. Upon delivery of the Bad Conduct Notice to the
Administrative Member, all rights and duties of PME as Administrative Member
hereunder shall be suspended and during the pendency of such suspension the
Company will be managed in all respects jointly by the Members and all actions
taken by the Company shall require the approval of both Members, and any
purported action (including, without limitation, any action previously to be
performed by the Administrative Member acting alone) that does not have the
approval of both Members shall be void ab initio. Within ten (10) days after
Non-Administrative Member gives the Bad Conduct Notice, either Member shall give
the other Member a notice (i) that it desires to initiate the Buy-Sell Election
described in Section 12.6 or (ii) that it desires to submit the question of
whether or not Administrative Member engaged in Bad Conduct to arbitration. If
either Member gives a notice under clause (i), regardless of whether either
Member gave a notice under clause (ii), the Member first providing notice under
such clause (i) shall initiate the Buy-Sell Election described in Section 12.6.
If either, or both, Members give a notice under clause (ii) or fail to respond
to the Bad Conduct Notice within such ten (10) day period, and neither Member
gave a notice under clause (i), the parties shall submit the allegation to
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and the arbitrator will make the determination as to
whether Bad Conduct has occurred. If the arbitrator determines that Bad Conduct
of Administrative Member has occurred, (a) either Administrative Member or
Non-Administrative Member may initiate the Buy-Sell Election set forth in
Section 12.6 by notice given to the other Member, and (b) regardless of whether
any Buy-Sell Election is timely made, Non- Administrative Member delivering the
Bad Conduct Notice shall automatically and immediately be deemed to have been
appointed as Administrative Member hereunder. No action or inaction of
Administrative Member under this Agreement shall be deemed to constitute an
admission of Bad Conduct for any purpose, unless Administrative Member in
writing expressly admits to such Bad Conduct. An arbitrator’s determination of
Bad Conduct shall not be binding on Administrative Member in any way, other than
to give Non-Administrative Member the right to initiate the Buy-Sell Election
described in Section 12.6 or to replace Administrative Member, but shall not be
a determination of Bad Conduct, or an admission of Bad Conduct, for the purpose
of any suit for damages, criminal prosecution, any other arbitration, litigation
or dispute resolution proceeding or for any other purpose.

 



 26 

 

 

Section 10.         Confidentiality.

 

(a)          Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”. All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member or the Company, including its Subsidiaries, shall be presumed to be
Confidential Information at the time of delivery to the receiving Member or the
Company, including its Subsidiaries. All such Confidential Information shall be
protected by the receiving Member and the Company, including its Subsidiaries,
as applicable, from disclosure with the same degree of care with which the
receiving Member or the Company, including its Subsidiaries, as applicable,
protects its own Confidential Information from disclosure. Each Member agrees:
(i) not to disclose such Confidential Information to any Person except to those
of its investors, employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and its Subsidiaries and who have agreed to maintain the confidentiality
of such Confidential Information and (ii) neither it nor any of its investors,
employees or representatives will use the Confidential Information for any
purpose other than in connection with the conduct of the business of the Company
and its Subsidiaries; provided that such restrictions shall not apply if such
Confidential Information: (1) is or hereafter becomes public, other than by
breach of this Agreement, (2) was already in the receiving Member’s possession
prior to any disclosure of the Confidential Information to the receiving Member
by the divulging Member; or (3) has been or is hereafter obtained by the
receiving Member from a third party not bound by any confidentiality obligation
with respect to the Confidential Information; provided, further, that nothing
herein shall prevent any Member from disclosing any portion of such Confidential
Information (1) to the Company and allowing the Company to use such Confidential
Information in connection with the Company’s business, (2) pursuant to judicial
order or in response to a governmental or regulatory authority inquiry, by
subpoena or other legal process, but only to the extent required by such order,
inquiry, subpoena or process, and only after reasonable notice to the original
divulging Member, (3) as necessary or appropriate in connection with or to
prevent the audit by a governmental agency of the accounts of a Member, (4) in
order to initiate, defend or otherwise pursue legal proceedings between the
parties regarding this Agreement, (5) necessary in connection with a Transfer or
potential Transfer of an Interest permitted hereunder, (6) to a Member’s
respective attorneys or accountants or other representative, or (7) to a
Member’s direct and indirect investors, partners, potential partners, potential
transferees or lenders provided the recipients thereof have agreed to maintain
the confidentiality of such Confidential Information. Notwithstanding anything
to the contrary, TPH may make such disclosures including, without limitation,
publicly filing this Agreement, as TPH determines is required by law upon advice
of counsel due to the fact that Trinity Place Holdings Inc. is a public company.

 



 

(b)          The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company. Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10.

 

Section 11.         Representations and Warranties.

 

11.1         In General. As of the date hereof, and as of the date of the
admission of any Member, each of the Members hereby makes each of the
representations and warranties applicable to such Member as set forth in Section
11.2 and, solely with respect to PME, in Section 11.3. Such representations and
warranties shall survive the execution of this Agreement.

 

11.2         Representations and Warranties. Each Member hereby represents and
warrants to the other Member and the Company that:

 

 27 

 

 



(a)          Due Incorporation or Formation; Authorization of Agreement. Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated hereby.
Such Member is duly licensed or qualified to do business and in good standing in
each of the jurisdictions in which the failure to be so licensed or qualified
would have a material adverse effect on its financial condition or its ability
to perform its obligations hereunder. Such Member has the corporate, partnership
or company power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement has been duly authorized by all necessary corporate,
partnership or company action. This Agreement constitutes the legal, valid and
binding obligation of such Member.

 

(b)          No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of such Member or any of its Affiliates or of any material
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates is or may be bound or to which
any of its properties or assets is subject, (iii) does or will conflict with,
violate, result in (or has conflicted with, violated or resulted in) a breach
of, constitute (or has constituted) a default under (whether with notice or
lapse of time or both), accelerate or permit the acceleration of (or has
accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any material
lien upon any of the properties or assets of such Member or any of its
Affiliates.

  

(c)          Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 



 28 

 

 

(d)          Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

(e)          Investigation. Such Member is acquiring its Interest based upon its
own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise. Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.

 

(f)          Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)          Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

(h)          Securities Matters. None of the Interests are registered under the
Securities Act or any state securities laws. Such Member understands that the
offering, issuance and sale of the Interests are intended to be exempt from
registration under the Securities Act, based, in part, upon the representations,
warranties and agreements contained in this Agreement. Such Member is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.

 

(i)Neither the Securities and Exchange Commission nor any state securities
commission has approved the Interests or passed upon or endorsed the merits of
the offer or sale of the Interests. Such Member is acquiring the Interests
solely for such Member’s own account for investment and not with a view to
resale or distribution thereof in violation of the Securities Act.

 

 29 

 

 



(ii)Such Member is unaware of, and in no way relying on, any form of general
solicitation or general advertising in connection with the offer and sale of the
Interests, and no Member has taken any action which could give rise to any claim
by any person for brokerage commissions, finders’ fees (without regard to any
finders’ fees payable by the Company directly) or the like relating to the
transactions contemplated hereby.

 

(iii)Such Member is not relying on the Company or any of its officers,
directors, employees, advisors or representatives with regard to the tax and
other economic considerations of an investment in the Interests.

 

(iv)Such Member understands that the Interests may not be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws, or an exemption from registration is
available. Such Member agrees that it will not attempt to sell, Transfer,
assign, pledge or otherwise dispose of all or any portion of the Interests in
violation of this Agreement.

 

(v)Such Member has adequate means for providing for its current financial needs
and anticipated future needs and possible contingencies and emergencies and has
no need for liquidity in the investment in the Interests.

 

(vi)Such Member has significant prior investment experience, including
investment in non-listed and non-registered securities. Such Member is
knowledgeable about investment considerations and has a sufficient net worth to
sustain a loss of such Member’s entire investment in the Company in the event
such a loss should occur. Such Member’s overall commitment to investments which
are not readily marketable is not excessive in view of such Member’s net worth
and financial circumstances and the purchase of the Interests will not cause
such commitment to become excessive. The investment in the Interests is suitable
for such Member.

 

(vii)Such Member represents to the Company that the information contained in
this subparagraph (h) and in all other writings, if any, furnished to the
Company with regard to such Member (to the extent such writings relate to its
exemption from registration under the Securities Act) is complete and accurate
and may be relied upon by the Company in determining the availability of an
exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 



 30 

 

 

11.3         Representations and Warranties of PME. PME hereby represents and
warrants to TPH and the Company that:

 

(a)          The Property Owner is a limited liability company, duly formed,
validly existing and in good standing under the laws of the state of Delaware
and is authorized to transact business in the state where the Property it owns
is located.

 

(b)          The Property Owner is the purchaser of the Property under the PSA,
and the PSA has not been amended or modified and is in full force and effect.

 

(c)          Immediately prior to the date hereof Pacolet Milliken Enterprises,
Inc. was the sole member, manager and owner, beneficially and of record, of one
hundred percent (100%) of the membership interests of Property Owner free and
clear of all liens and other encumbrances; as of the date hereof there is no
non-member manager or director of Property Owner.

 

(d)          There are no rights, subscriptions, warrants, options, conversion
rights or agreements of any kind outstanding to purchase or otherwise acquire
any membership or other interest in the Property Owner (including any securities
or obligations of any kind convertible into any partnership interest or other
equity interest or profit participation of any kind in the Property Owner).

 

(e)          PME has delivered a true, correct and complete copy of the limited
liability company agreement of the Property Owner to TPH (the “Property Owner
LLC Agreement”); the Property Owner LLC Agreement is in full force and effect.

 

(f)          The interests under the Property Owner LLC Agreement have been
validly issued in compliance with such agreement, the certificate of formation
and other organizational documents of the Property Owner, and all applicable
federal and state securities laws.

 

(g)          The Property Owner (i) is a special purpose entity that does not
own (and has not owned) any real property and has not engaged in any business
other than in connection with the Property it owns, and (ii) has no employees.

 

(h)          The Property Owner has no assets, liabilities or obligations
(whether asserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, due or to become due) except those under the express terms of the
PSA.

 



 31 

 

 

Section 12.         Sale, Assignment, Transfer or other Disposition.

 

12.1         Prohibited Transfers. Except as otherwise provided in this Section
12, neither PME nor TPH shall Transfer all or any part of its direct Interest in
the Company or any of its Subsidiaries, or permit any Transfer of any direct or
indirect interest in such Member, whether legal or beneficial, and any attempt
to so Transfer (and such Transfer) shall be null and void and of no effect.

 

12.2         Permitted Transfers.

 

(a)          Either Member shall be permitted to Transfer its Membership
Interest, or permit Transfers of direct or indirect interests in such Member,
provided that in all cases the following conditions are satisfied in all
respects:

 

(i)the transferring Member shall provide not less than ten (10) Business Days
prior written notice to the other Member of such proposed Transfer, together
with the name of the proposed transferee;

 

(ii)such sale or assignment shall not result in a change of Control (i.e.,
Pacolet Milliken Enterprises, Inc. or Trinity Place Holdings Inc., as
applicable, holding less than 25% of the equity in and/or no longer Controlling
its affiliated Member);

 

(iii)such sale or assignment is permitted by any Loan to which the Company or
any Subsidiary is subject;

 

(iv)no Member shall be permitted to Transfer, or permit a Transfer of, all or
any portion of a direct or indirect Interest in the Company or any Subsidiary to
a Prohibited Person; and

 

(v)following such Transfer, the proposed transferee is able to, and shall make
all of the representations and warranties contained in Section 11.2.

 

(b)          Notwithstanding anything to the contrary, Transfers of direct or
indirect interests in Trinity Place Holdings Inc. and Pacolet Milliken
Enterprises, Inc. shall be permitted without the consent or the approval of any
Member or other party; provided, however, that in the event of any Transfer of
more than fifty percent (50%) of the direct or indirect stock of Trinity Place
Holdings Inc. or Pacolet Milliken Enterprises, Inc. (or of the real estate
interests held, directly or indirectly, by either such corporation, measured by
fair market value of assets) in a single transaction or a series of related
transactions (a “Major Transfer”), the Member that is affiliated with Trinity
Place Holdings Inc. or Pacolet Milliken Enterprises, Inc., as applicable, shall
provide notice of the Major Transfer to the other Member (the “Non-Transferring
Member”) promptly after learning of the Major Transfer, and upon receipt of such
notice the Non-Transferring Member may exercise its rights under the Buy-Sell
Election as set forth in Section 12.6.

 



 32 

 

 

12.3         Admission of Transferee. Notwithstanding anything in Section 12 to
the contrary, no Transfer of direct Interests in the Company shall be permitted
unless the potential transferee is admitted as a Member under this Section 12.3.
If a Member Transfers all or any portion of its direct Interest in the Company,
such transferee may become a Member if (i) such transferee agrees in writing to
be bound by this Agreement, (ii) the transferor and/or transferee pays all
reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the remaining Members as may be required by applicable law. Notwithstanding
the foregoing, any Transfer or purported Transfer of any Interest, whether to
another Member or to a third party, shall be of no effect, and such transferee
shall not become a Member, if:

 

(a)          the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws; or

 

(b)          as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder.

 

Any Member may require the provision of a certificate as to the legal nature and
composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in satisfying the Members that such proposed transferee
meets the requirements under this Section 12.3.

 

Upon admission of a transferee as a Member, the Members shall agree to amend and
restate this Agreement to account for such transferee.

 

12.4         Withdrawals; Liquidations. Each of the Members does hereby covenant
and agree that it will not (i) withdraw, resign, retire or disassociate from the
Company, except as a result of a Transfer of its entire Interest in the Company
permitted under the terms of this Agreement, (ii) take any action that would
cause the Company to dissolve (excluding any dissolution pursuant to Section 13
hereof), and (iii) dissolve itself voluntarily, and each of the Members further
covenant and agree that it will carry out its duties and responsibilities
hereunder until the Company is terminated, liquidated and dissolved under
Section 13. No Member shall be entitled to receive any Distribution or otherwise
receive the fair market value of its Interest in compensation for any purported
resignation or withdrawal not in accordance with the terms of this Agreement.

 

12.5         Offering Member Sale Right.

 

(a)          At any time after the third (3rd) anniversary of the date hereof,
if any Member desires to cause the sale, exchange, Transfer, assignment or other
disposition of all (but not less than all) of the Property, whether by sale,
merger or other transaction to a Person that is not an Affiliate of a Member (a
“Forced Sale Election”), then such Member (the “Offering Member”) shall first
give notice (an “Offer Notice”) to the other Member (“Offeree”) setting forth
the Assumed Gross Property Value that will be used in determining the Membership
Interest Price of Offering Member’s Interest. Within thirty (30) days of receipt
of an Offer Notice (the “Exercise Period”), Offeree shall have the right to
elect (which election shall be irrevocable) to purchase Offering Member’s
Interest in the Company for the applicable Membership Interest Price (the “ROFO
Sale”), by giving written notice of such election within the Exercise Period
(the “ROFO Election”) and simultaneously making the Deposit.

 



 33 

 

 

(b)          If no timely ROFO Election is made by Offeree, or Offeree
affirmatively waives such right, Offering Member shall be free to proceed to
initiate and consummate the sale of the Property (a “Sale”) at a price not less
than ninety-eight percent (98%) of the Assumed Gross Property Value and other
terms and conditions as shall be reasonably acceptable to the Members. Offering
Member may, at its sole cost and expense, market the Property, and shall be
entitled to the reasonable cooperation of the Company, the Administrative
Member, any applicable Subsidiary and the Offeree in connection with the
marketing and sale of the Property, including, without limitation, delivering
financial information with respect to the Property and providing access to the
Property, the books and records of the Company and such Subsidiary with respect
thereto, and the employees and consultants to the Company and the Subsidiary,
including engineers, who have knowledge regarding the Property. If Offering
Member fails to close such Sale within one hundred eighty (180) days after the
expiration of the Exercise Period, then any attempt to consummate a Sale
thereafter shall be subject to the Forced Sale Election provisions set forth
herein (including any ROFO Election).

 

(c)          If Offeree has timely and properly delivered a ROFO Election,
Offering Member and Offeree shall consummate the closing of the ROFO Sale (the
“ROFO Closing”) on an “as is” and “where is” basis within ninety (90) days after
the date of the ROFO Election (the “ROFO Closing Date”). If Offering Member (or
its Affiliates) remains subject to any guaranty or indemnity with respect to the
Company, except as otherwise set forth below, it shall be a condition to the
ROFO Closing that Offeree shall be required to deliver to such party a release
of obligations thereunder arising from and after the ROFO Closing. If Offeree is
unable to satisfy such condition on or before the ROFO Closing Date, Offeree
shall be entitled to extend the ROFO Closing Date by thirty (30) days; provided
that Offeree diligently proceeds to satisfy such condition. If Offeree is still
unable to satisfy such condition, then the ROFO Closing shall be completed as
provided herein on the condition that a credit worthy Affiliate of Offeree
indemnifies Offering Member for all losses, costs and damages incurred with
respect to such guaranty or indemnity related to activities from and after the
ROFO Closing Date. If Offeree fails to close on or before the ROFO Closing Date
for any reason (other than the default of Offering Member) (a “ROFO Default”),
then Offeree shall be in material default under this Section 12.5 and (i)
Offeree shall no longer have any right to the Deposit and the escrow agent shall
release the Deposit to Offering Member who shall have the right to retain the
Deposit as liquidated damages, it being agreed that in such instance the actual
damages would be difficult, if not impossible, to ascertain, (ii) the Offeree
shall have no further rights under this Section 12.5 including the right to give
a ROFO Election but may receive and respond to Offer Notices, and (iii) Offering
Member shall have the right to cause the Sale to a third party on any arm’s
length terms and conditions determined by Offering Member without any further
obligation under this Section 12.5.

 



 34 

 

 

(d)          If Offering Member defaults in its obligation to complete the ROFO
Closing by the ROFO Closing Date, then Offeree shall (i) have the right to
terminate the ROFO Sale, in which event the Deposit (together with the interest
thereon) shall promptly be returned to Offeree, or (ii) be entitled to bring an
action for specific performance of Offering Member’s obligation to complete the
ROFO Closing (Offering Member expressly agreeing that the remedy at law for
breach of the obligations of Offering Member set forth in this Section 12.5 is
inadequate in view of (A) the complexities and uncertainties in measuring the
actual damage to be sustained by Offeree on account of the default of Offering
Member; and (B) the uniqueness of the Company’s business and relationship of the
Members).

 

(e)          On the ROFO Closing Date, Offeree shall pay to Offering Member, an
amount equal to the applicable Membership Interest Price, net of the Deposit
(which shall be delivered to Offering Member) and interest earned thereon, by
wire transfer of immediately available funds to an account or accounts
designated by Offering Member. Offering Member shall be responsible for the
payment of any transfer taxes related to the sale of its Interests under this
Section 12.5. At the ROFO Closing, (i) each Member shall execute and deliver
such deeds, bills of sale, instruments of conveyance, assignments and other
instruments as may reasonably be required, to give good and clear title to the
transferred Interest, (ii) Offering Member and the Offeree shall each represent
and warrant to each other that each is duly organized, validly existing, has the
necessary power and authority to consummate the subject transactions and
requires no consents which have not been obtained, and (iii) Offering Member
shall represent to Offeree that Offering Member is the owner of its Interest in
the Company free and clear of all liens and encumbrances. If any Member shall
fail or refuse to execute any of such instruments, the other Member shall
deliver a notice to such non-executing Member (and shall make reasonable efforts
to contact such Member by telephone) clearly disclosing to the recipient that
its failure to respond will result in the other Member being granted power of
attorney to execute the instruments on behalf of such non-executing Member. If,
upon the expiration of five (5) Business Days after delivery of such notice, the
non-executing Member has failed to deliver the executed instruments required
hereunder, the other Member is hereby granted an irrevocable power of attorney,
coupled with an interest, which shall be binding on the non-executing Member as
to all third parties, to execute and deliver on behalf of the non-executing
Member all such required instruments necessary to Transfer the Interest.

 

(f)          If a Sale is elected, at the closing of such Sale each Member shall
execute and deliver such deeds, bills of sale, instruments of conveyance,
assignments and other instruments as may reasonably be required, to give good
and clear title to the Property transferred in such Sale. If any Member shall
fail or refuse to execute any of such instruments, the other Member shall
deliver a notice to such non-executing Member (and shall make reasonable efforts
to contact such Member by telephone) clearly disclosing to the recipient that
its failure to respond will result in the other Member being granted power of
attorney to execute the instruments on behalf of such non-executing Member. If,
upon the expiration of five (5) Business Days after delivery of such notice, the
non-executing Member has failed to deliver the executed instruments required
hereunder, the other Member is hereby granted an irrevocable power of attorney,
coupled with an interest, which shall be binding on the non-executing Member as
to all third parties, to execute and deliver on behalf of the non-executing
Member all such required instruments necessary to Transfer the Interest.

 



 35 

 

 

(g)          It shall be the duty of the Offeree to ascertain prior to making a
ROFO Election whether any consent or approval is needed from any Lender (a
“Required Consent”) in order to consummate the ROFO Sale pursuant to the terms
hereof without causing a violation of any agreement to which the Company or any
Subsidiary is a party. If the Offeree shall fail to obtain the Required Consent
prior to the closing hereunder, then, unless the loan in question shall be
refinanced at or prior to the ROFO Closing, the Offeree shall not be permitted
to close the ROFO Sale, the Offeree shall be deemed to be in default hereunder
and the other Member shall be entitled to exercise the remedies set forth herein
with respect to a default by such Member. With respect to the obtaining of each
Required Consent, the Administrative Member shall cooperate in good faith and in
a timely manner with the reasonable requests of the Offeree for information or
documents reasonably necessary to determine if a Required Consent is needed in
order for the consummation of the ROFO Sale pursuant to the terms hereof without
causing a violation of any agreement to which the Company or any Subsidiary is a
party.

 

12.6         Buy-Sell Election.

 

(a)          If (i) at any time a Major Transfer shall occur or a
Non-Transferring Member shall receive a notice of Major Transfer pursuant to
Section 12.2(b) hereof, the Non-Transferring Member may, or (ii) after the first
(1st) anniversary of the date hereof, the Members are unable to agree on any
Major Decision, any Member may thereafter invoke the provisions of this Section
12.6 (the “Buy-Sell Election”), by sending a notice (the “Buy-Sell Notice”) to
the other Member (the “Non-Triggering Member” and the Member first delivering
the Buy-Sell Notice being the “Triggering Member”) which such Buy-Sell Notice
shall contain (i) a statement that Triggering Member will either buy
Non-Triggering Member’s Interest or sell Triggering Member’s Interest at the
election of Non-Triggering Member and (ii) the Assumed Gross Property Value that
will be used in determining the related Membership Interest Price. Within thirty
(30) days of receipt of the Buy-Sell Notice (the “Buy-Sell Election Period”),
Non- Triggering Member shall elect (which election shall be irrevocable) to
(i) purchase Triggering Member’s Interest (notwithstanding whether the
Triggering Member’s Buy-Sell Notice indicated its wish to sell its Interest) for
the Membership Interest Price applicable thereto (a “Purchasing Election”), or
(ii) sell Non-Triggering Member’s Interest to Triggering Member for the
Membership Interest Price applicable thereto (a “Selling Election”). If
Non-Triggering Member fails to make either a Purchasing Election or a Selling
Election during the Buy-Sell Election Period, Non-Triggering Member shall be
deemed to have elected to make a Selling Election.

 



 36 

 

 

(b)          If Non-Triggering Member elects (or is deemed to have elected) a
Selling Election, Triggering Member shall purchase the Interest of
Non-Triggering Member for the applicable Membership Interest Price. If
Non-Triggering Member makes a Purchasing Election, Non-Triggering Member shall
purchase the Interests of Triggering Member for the applicable Membership
Interest Price. The Member required to buy Interests under this Section 12.6
(the “Buying Member”) shall, within two (2) Business Days of establishing the
obligation to purchase, make the applicable Deposit, which Deposit will be paid
at the closing of the Buy-Sell Election (the “Buy-Sell Closing”) to the Member
required to sell its Interest under this Section 12.6 (“Selling Member”). The
Buy-Sell Closing shall take place on a date (the “Buy-Sell Closing Date”) on an
“as is” and “where is” basis within ninety (90) days after the last day of the
Buy-Sell Election Period. If Selling Member (or its Affiliates) remains subject
to any guaranty or indemnity with respect to the Company, except as otherwise
set forth below, it shall be a condition to the Buy-Sell Closing that Buying
Member shall be required to deliver to such party a release of the obligations
thereunder arising from and after the ROFO Closing. If Buying Member is unable
to satisfy such condition on or before the Buy-Sell Closing Date, Buying Member
shall be entitled to extend the Buy-Sell Closing Date by thirty (30) days;
provided that Buying Member diligently proceeds to satisfy such condition. If
Buying Member is still unable to satisfy such condition, then the Buy-Sell
Closing shall be completed as provided herein on the condition that a credit
worthy Affiliate of Buying Member indemnifies Selling Member for all losses,
costs and damages incurred with respect to such guaranty or indemnity related to
activities from and after the Buy-Sell Closing Date.

 

(c)          On the Buy-Sell Closing Date, Buying Member shall pay to Selling
Member, an amount equal to the applicable Membership Interest Price, net of the
Deposit (which shall be delivered to Selling Member) and interest earned
thereon, by wire transfer of immediately available funds to an account or
accounts designated by Selling Member. Selling Member shall be responsible for
the payment of any transfer taxes related to the sale of its Interests under
this Section 12.6. At the Buy-Sell Closing, (i) each Member shall execute and
deliver such deeds, bills of sale, instruments of conveyance, assignments and
other instruments as may reasonably be required, to give good and clear title to
the transferred Interest, (ii) the Buying Member and the Selling Member shall
each represent and warrant to each other that each is duly organized, validly
existing, has the necessary power and authority to consummate the subject
transactions and requires no consents which have not been obtained, and (iii)
Selling Member shall represent to the Buying Member that Selling Member is the
owner of its Interest in the Company free and clear of all liens and
encumbrances. If any Member shall fail or refuse to execute any of such
instruments, the other Member shall deliver a notice to such non-executing
Member (and shall make reasonable efforts to contact such Member by telephone)
clearly disclosing to the recipient that its failure to respond will result in
the other Member being granted power of attorney to execute the instruments on
behalf of such non-executing Member. If, upon the expiration of five (5)
Business Days after delivery of such notice, the non-executing Member has failed
to deliver the executed instruments required hereunder, the other Member is
hereby granted an irrevocable power of attorney, coupled with an interest, which
shall be binding on the non-executing Member as to all third parties, to execute
and deliver on behalf of the non-executing Member all such required instruments
necessary to transfer the Interest.

 



 37 

 

 

(d)          If Buying Member fails to close on or before the Buy-Sell Closing
Date for any reason (other than the default of Selling Member) (a “Buy-Sell
Default”), then Buying Member shall be in material default under this Section
12.6 and (i) Buying Member shall no longer have any right to the Deposit and the
escrow agent shall release the Deposit to Selling Member who shall have the
right to retain the Deposit as liquidated damages, it being agreed that in such
instance the actual damages would be difficult, if not impossible, to ascertain,
and (ii) Selling Member may elect to become Buying Member and purchase the
defaulting Buying Member’s (which would then be Selling Member) Interest at
ninety-five (95%) percent of the applicable Buy-Sell Price, such election to be
made within fifteen (15) Business Days after the Buy-Sell Default, with such
closing to take place within fifteen (15) Business Days after delivery of such
election notice.

 

(e)          Prior to the Buy-Sell Closing Date (provided that no Buy-Sell
Default has occurred), the Company may take any action which would otherwise
require the vote of Selling Member without Selling Member’s approval, however,
Selling Member (A) shall have no obligation to make any further Capital
Contributions, and (B) shall not be liable, responsible or accountable in
damages or otherwise to any of the other Members, the Company or any other party
in respect of any contracts or agreements entered into by the Company or any
expenses incurred in connection therewith. If a Buy-Sell Default occurs and
Selling Member elects to purchase the defaulting Buying Member’s Interest as
described in this Section 12.6, then in addition to any other rights and
remedies set forth in this Section 12.6, any Capital Contributions made by the
original Buying Member after delivery of the Buy-Sell Notice shall be
disregarded for all purposes of this Agreement.

 

(f)          It shall be the duty of the Buying Member to ascertain prior to
making a Buy-Sell Election or Selling Election, as applicable, whether a
Required Consent is needed in order to consummate the applicable closing
pursuant to Section 12.6 hereof pursuant to the terms hereof without causing a
violation of any agreement to which the Company or any Subsidiary is a party. If
the Buying Member shall fail to obtain the Required Consent prior to the closing
hereunder, then, unless the loan in question shall be refinanced at or prior to
the Buy-Sell Closing, the Buying Member shall not be permitted to close the
applicable closing pursuant to this Section 12.6, the Buying Member shall be
deemed to be in default hereunder and the other Member shall be entitled to
exercise the remedies set forth herein with respect to a default by such Member.
With respect to the obtaining of each Required Consent, the Administrative
Member shall cooperate in good faith and in a timely manner with the reasonable
requests of the Buying Member for information or documents reasonably necessary
to determine if a Required Consent is needed in order for the consummation of
the applicable closing pursuant to this Section 12.6 without causing a violation
of any agreement to which the Company or any Subsidiary is a party.

 



 38 

 

 

Section 13.         Dissolution.

 

13.1         Limitations. The Company may be dissolved, liquidated and
terminated only pursuant to the provisions of this Section 13, and, to the
fullest extent permitted by law but subject to the terms of this Agreement, the
parties hereto do hereby irrevocably waive any and all other rights they may
have to cause a dissolution of the Company or a sale or partition of any or all
of the Company’s assets.

 

13.2         Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (a
“Dissolution Event”):

 

(a)          at any time at the election of all of the Members in writing;

 

(b)          the sale or other disposition of the Property and receipt of the
final payment of any installment obligation received as a result of any such
sale or disposition, unless the Members both agree to continue the Company after
such sale or other disposition;

 

(c)          any event which makes it unlawful for the Company’s business to be
continued;

 

(d)          at any time there are no Members (unless otherwise continued in
accordance with the Act);

 

(e)          the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

13.3         Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)          Administrative Member shall cause to be prepared a statement
setting forth the assets and liabilities of the Company as of the date of
dissolution, a copy of which statement shall be furnished to all of the Members.

 

(b)          The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of Administrative Member as promptly
as possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)          Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2. To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be such fair market value of the asset.

 

(d)          The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 



 39 

 

 

(1)         to the satisfaction of the debts and liabilities of the Company
(contingent or otherwise) and the expenses of liquidation or distribution
(whether by payment or reasonable provision for payment), other than liabilities
to Members or former Members for distributions;

 

(2)         the balance, if any, to the Members in accordance with Section 6.1.

 

13.4         Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution or removal of a Member shall not in and of itself cause
the dissolution of the Company, and the Members are expressly authorized to
continue the business of the Company in such event, without any further action
on the part of the Members.

 

Section 14.         Indemnification.

 

14.1         Exculpation of Members. No Member, representative or officer of the
Company shall be liable to the Company or to the other Members for damages or
otherwise with respect to any actions or failures to act taken or not taken
relating to the Company, except to the extent any related loss results from
fraud, gross negligence or willful or wanton misconduct on the part of such
Member, representative or officer or the willful breach of any obligation under
this Agreement; provided that the foregoing shall not relieve or release a
Member from liability for a breach of this Agreement that does not constitute a
willful breach to the extent same is not covered by applicable insurance
maintained by the Company.

 

14.2         Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members, representatives, the officers and each of
their respective agents, officers, directors, members, partners, shareholders
and employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim)
(collectively, “Indemnified Losses”) by reason of or arising out of (i) their
activities on behalf of the Company or in furtherance of the interests of the
Company, including, without limitation, the provision of guaranties to Lenders
in respect of financings relating to the Company or any of its assets (but
specifically excluding from such indemnity by the Company any so called “bad
boy” guaranties, recourse carve-out guaranties or similar agreements which
provide for recourse as a result of failure to comply with covenants, willful
misconduct or gross negligence, to the extent the reason for such loss, expense,
damage or injury relates to such party’s failure to comply with covenants,
willful misconduct or gross negligence), (ii) their status as Members,
representatives, employees or officers of the Company, or (iii) the Company’s
assets, property, business or affairs (including, without limitation, the
actions of any officer, director, member or employee of the Company or any of
its Subsidiaries), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence or willful or wanton misconduct
by the indemnified party or as a result of the willful breach of any obligation
under this Agreement by the indemnified party (or as a result of a breach that
is not willful but is not covered by applicable insurance maintained by the
Company). For the purposes of this Section 14.2, officers, directors, employees
and other representatives of Affiliates of a Member who are functioning as
representatives of such Member in connection with this Agreement shall be
considered representatives of such Member for the purposes of this Section 14.2.
Reasonable expenses incurred by the indemnified party in connection with any
such proceeding relating to the foregoing matters shall be paid or reimbursed by
the Company in advance of the final disposition of such proceeding upon receipt
by the Company of (x) written affirmation by the Person requesting
indemnification of its good faith belief that it has met the standard of conduct
necessary for indemnification by the Company and (y) a written undertaking by or
on behalf of such Person to repay such amount if it shall ultimately be
determined by a court of competent jurisdiction that such Person has not met
such standard of conduct, which undertaking shall be an unlimited general
obligation of the indemnified party but need not be secured.

 

 40 

 



 

14.3         General Indemnification by the Members.

 

(a)          Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an “Indemnified
Party”) from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys’ fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement, or (ii) any breach of any obligation by or any inaccuracy in or
breach of any representation or warranty made by the Indemnifying Party in each
case other than to the extent arising out of any fraud, gross negligence or
willful or wanton misconduct on the part of, or by, an Indemnified Party or any
representative appointed by such Indemnified Party. In addition, each Member
shall indemnify, defend and hold harmless the other Members from and against any
liability, cost or damage arising from the indemnifying Member’s fraud, gross
negligence or willful misconduct as set forth in a judgment of a court of
competent jurisdiction.

 

(b)          Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.3
shall be limited to such Indemnifying Party’s Interest in the Company unless the
loss, cost, expense, damage, claim or liability is the result of fraud, gross
negligence or willful misconduct of the Indemnifying Party.

 

(c)          The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise. The terms of this Section 14 shall survive
termination of this Agreement.

 

Section 15.         Miscellaneous.

 

15.1         Notices. All notices, requests, approvals, authorizations, consents
and other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, sent via facsimile or by e-mail to the addresses set forth in this
Section 15.1 (provided such facsimile or e-mail, respectively, is immediately
followed by the delivery of an original copy of same via one of the other
foregoing delivery methods) addressed to:

 





 41 

 



 

If to PME:

 

c/o Pacolet Milliken Enterprises
550 S. Main Street
Suite 601
Greenville, SC 29601


 

with a copy to (which shall not constitute notice):

 

Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019


 

If to TPH:

 

c/o Trinity Place Holdings Inc.
717 5th Ave., Suite 1303
New York, NY 10022


 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036-2714


 

Each such notice shall be deemed delivered (a) on the date delivered if by hand
delivery or overnight courier service; (b) on the date upon which the return
receipt is signed or delivery is refused or the notice is designated by the
postal authorities as not deliverable, as the case may be, if mailed (provided,
however, if such actual delivery occurs after 5:00 p.m. (local time where
received), then such notice or demand shall be deemed delivered on the
immediately following business day after the actual day of delivery); or (c) if
delivered by e-mail or facsimile, on the day sent if sent during normal business
hours on a Business Day, otherwise the next Business Day.

 

(a)          By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses.

 



 42 

 

 

15.2         Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. Each of the parties hereto irrevocably submits to the
jurisdiction of the New York State courts within New York County and the Federal
courts sitting in the State of New York and agree that all matters involving
this Agreement shall be heard and determined in such courts. Each of the parties
hereto waives irrevocably the defense of inconvenient forum to the maintenance
of such action or proceeding. Each of the parties hereto designates the
Secretary of State of the State of New York, as its agent for service of process
in the State of New York, which designation may only be changed on not less than
ten (10) days’ prior notice to all of the other parties.

 

15.3         Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall have no further liability or obligation
hereunder, except with respect to claims arising prior to such Transfer.

 

15.4         Pronouns; Construction. Whenever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter.
For all purposes of this Agreement except as otherwise expressly provided or
unless the context otherwise requires the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, and the words
“including” and “include” and other words of similar import shall be deemed to
be followed by the phrase “without limitation.”

 

15.5         Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

15.6         Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

15.7         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

15.8         Entire Agreement and Amendment. This Agreement and the other
written agreements described herein between the parties hereto entered into as
of the date hereof, constitute the entire agreement between the Members relating
to the subject matter hereof. In the event of any conflict between this
Agreement or such other written agreements, the terms and provisions of this
Agreement shall govern and control. No amendment or waiver by a Member shall be
enforceable against such Member unless it is in writing and duly executed by
such Member.

 

 43 

 



 

15.9         Further Assurances. Subject to the other terms and conditions of
this Agreement, each Member agrees to execute and deliver any and all additional
instruments and documents and do any and all acts and things as may be necessary
or expedient to effectuate more fully this Agreement or any provisions hereof or
to carry on the business contemplated hereunder.

 

15.10         No Third Party Rights. The provisions of this Agreement are for
the exclusive benefit of the Members and the Company, and no other party
(including, without limitation, any creditor of the Company) shall have any
right or claim against any Member by reason of those provisions or be entitled
to enforce any of those provisions against any Member.

 

15.11         Incorporation by Reference. Every Exhibit and Annex attached to
this Agreement is incorporated in this Agreement by reference.

 

15.12         Limitation on Liability. Except as set forth in Section 14, the
Members shall not be bound by, or be personally liable for, by reason of being a
Member, a judgment, decree or order of a court or in any other manner, for the
expenses, liabilities or obligations of the Company, and the liability of each
Member shall be limited solely to the amount of its Capital Contributions as
provided under Section 5. Except as set forth in Section 14.3(a), any claim
against any Member (the “Member in Question”) which may arise under this
Agreement shall be made only against, and shall be limited to, such Member in
Question’s Interest, the proceeds of the sale by the Member in Question of such
Interest or the undivided interest in the assets of the Company distributed to
the Member in Question pursuant to Section 13.3(d) hereof. Except as set forth
in Section 14.3(a) or (b), any right to proceed against (i) any other assets of
the Member in Question or (ii) any agent, officer, director, member, partner,
shareholder or employee of the Member in Question or the assets of any such
Person, as a result of such a claim against the Member in Question arising under
this Agreement or otherwise, is hereby irrevocably and unconditionally waived.

 

15.13         Remedies Cumulative. The rights and remedies given in this
Agreement and by law to a Member shall be deemed cumulative, and the exercise of
one of such remedies shall not operate to bar the exercise of any other rights
and remedies reserved to a Member under the provisions of this Agreement or
given to a Member by law. In the event of any dispute between the parties
hereto, the prevailing party shall be entitled to recover from the other party
reasonable attorney’s fees and costs incurred in connection therewith.

 

15.14         No Waiver. One or more waivers of the breach of any provision of
this Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 



 44 

 

 

15.15         Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each Member as to itself agree that
neither it nor any of its Affiliates, agents, or representatives is granted a
license to use or shall use the name of the other under any circumstances
whatsoever, except such name may be used in furtherance of the business of the
Company but only as and to the extent unanimously approved by the Members.

 

15.16         Publicly Traded Partnership Provision. Each Member hereby
severally covenants and agrees with the other Members for the benefit of such
Members, that (i) it is not currently making a market in Interests in the
Company and will not in the future make such a market and (ii) it will not
Transfer its Interest on an established securities market, a secondary market or
an over-the-counter market or the substantial equivalent thereof within the
meaning of Code Section 7704 and the Regulations, rulings and other
pronouncements of the U.S. Internal Revenue Service or the Department of the
Treasury thereunder. Each Member further agrees that it will not assign any
Interest in the Company to any assignee unless such assignee agrees to be bound
by this section and to assign such Interest only to such Persons who agree to be
similarly bound.

 

15.17         Public Announcements. No Member nor any of its Affiliates shall,
without the prior approval of Administrative Member, issue any press releases or
otherwise make any public statements with respect to the Company or the
transactions contemplated by this Agreement, except as may be required by
applicable law or regulation or by obligations pursuant to any listing agreement
with any national securities exchange.

 

15.18         No Construction Against Drafter. This Agreement has been
negotiated and prepared by Administrative Member and its attorneys and, should
any provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

[Signatures on Next Page]

 

 45 

 

 

IN WITNESS WHEREOF, this Agreement is executed by the Members, effective as of
the date first set forth above.

 

  PACOLET MULTI-FAMILY HOLDINGS,
LLC,   a Delaware limited liability company       By: /s/ Clay Adams     Name:
Clay Adams     Title:  Authorized Signatory         TPH 223 N 8TH INVESTOR LLC,
  a Delaware limited liability company       By: /s/ Steven Kahn    
Name:  Steven Kahn     Title:  Chief Financial Officer

 

 



 46 

 

